       Case 4:20-cv-01761-MWB Document 37-1 Filed 10/12/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
_________________________________________
                                          :
PENNSYLVANIA VOTERS ALLIANCE,             :
STEPHANIE BOROWICZ, KRISTINE ENG, :
THEODORE A. DANNERTH, ERIC KRONER,:
ERIC NELSON, DARYL METCALFE, DAWN :
WETZEL KEEFER, RUSS DIAMOND, CHRIS:
DUSH, JIM GREGORY, FRANCIS RYAN,          :
MICHAEL HARVEY, DAVID TORRES, and :         No. 4:20-CV-01761
DASHA PRUETT,                             :
                                          :
                     Plaintiffs,          : (Judge Brann)
                v.                        :
                                          :
CENTRE COUNTY, DELAWARE COUNTY, :
and THE CITY OF PHILADELPHIA,             :
                                          :
                     Defendants.          :
                                          :

                  DECLARATION OF TIMOTHY J. FORD

      I, Timothy J. Ford, hereby declare under penalty of perjury and pursuant to

28 U.S.C. § 1746 that the following is true and correct to the best of my knowledge

and belief:

      1.      I am an associate at Dilworth Paxson LLP in Philadelphia,

Pennsylvania. I am admitted to practice in Pennsylvania and before the U.S.

District Courts for the Eastern and Western Districts of Pennsylvania, among other

jurisdictions and courts. On October 6, 2020, I petitioned for special admission to

this Court, and this Court approved my special admission.
        Case 4:20-cv-01761-MWB Document 37-1 Filed 10/12/20 Page 2 of 3




        2.       I represent the City of Philadelphia in the above-captioned matter.

        3.       A true and correct copy of “The State and Local Role in Election

Administration: Duties and Structures,” Congressional Research Service (Mar. 4,

2019), https://fas.org/sgp/crs/misc/R45549.pdf, is attached to this Declaration as

Exhibit A.

        4.       A true and correct copy of Letter from Tiana Epps Johnson, Executive

Director, Center for Tech and Civil Life, to Delaware County Council (Aug. 18,

2020), is attached to this Declaration as Exhibit B.

        5.       A true and correct copy of Letter from Tiana Epps Johnson, Executive

Director, Center for Tech and Civil Life, to Centre County Commission (Sept. 21,

2020), is attached to this Declaration as Exhibit C.

        6.       A true and correct copy of “Our Story,” Center for Tech & Civic Life,

https://www.techandciviclife.org/our-story/ (last visited Oct. 11, 2020), is attached

to this Declaration as Exhibit D.

        7.       A true and correct copy of “Election Officials,” Center for Tech and

Civil    Life,     https://www.techandciviclife.org/our-work/election-officials/       (last

visited Oct. 11, 2020), is attached to this Declaration as Exhibit E.

        8.       A true and correct copy of “CTCL Statement on the Amistad Project,”

Center for Tech and Civic Life (updated Oct. 5, 2020), is attached to this

Declaration as Exhibit F.



                                             2
         Case 4:20-cv-01761-MWB Document 37-1 Filed 10/12/20 Page 3 of 3




      9.      A true and correct copy of “Official Returns, President of the United

States – Statewide,” Department of State (last visited Oct. 11, 2020),

https://www.electionreturns.pa.gov/General/CountyBreakDownResults?officeId=1

&districtId=1&ElectionID=54&ElectionType=G&IsActive=0, is attached to this

Declaration as Exhibit G.

      10.     A true and correct copy of Order Denying Motion for Temporary

Restraining Order and Establishing Brief Schedule, Election Integrity Fund et al. v.

City of Lansing et al., No. 1:20-cv-950 (W.D. Mich. filed Oct. 2, 2020), is attached

to this Declaration as Exhibit H.



Dated:        October 12, 2020                     /s/ Timothy J. Ford
                                                   TIMOTHY J. FORD




                                         3
